DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 is treated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liebert in view of Zimlich (5,439,701).
Liebert: EP2995204B1; published Dec. 28, 2016 

Liebert teaches methods of making beverages, including non-alcoholic beer (see the para. starting: “The term "food" or "food" according to the invention…”).

Non-alcoholic beer
As discussed above, Liebert teaches methods of making beverages, including non-alcoholic beer (see the para. starting: “The term "food" or "food" according to the invention…”), meaning the beverage comprises non-alcoholic beer, as claimed.



Autolysates of yeast cells
Liebert teaches the use of brewers’ yeast (i.e. spent yeast from the brewing process) comprising amino acids (see definitions of autolysate and extract). Liebert discusses the use of autolysate 35 times throughout in the reference, including in claims 1 and 10. Therefore, Liebert provides the use of similar types of autolysate, including those obtained from waste yeast slurry.

Amino acids
Liebert teaches the use of amino acids (see definitions of autolysate and extract), as claimed.

Dietary fiber
Liebert teaches the use of dietary fiber (see the para. starting: The addition of β-glucan to the food of the invention…”), however, does not discuss the use of the claimed type, dietary fiber obtained from fragmented brewers' grains.
Zimlich also teaches methods of making food products, including beverages (8, 3+) and further provides they include a powdered (i.e. fragmented) flavoring composition (2, 45+) made from thin stillage/brewers’ grain/distillers’ grain) and brewers’ yeast from beer (3, 27+). 
Zimlich teaches that said flavoring product comprises dietary fiber (3, 5+) from the distillers grain (5, 8+).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising brewers’ yeast, as Liebert, to include fiber from fragmented brewers’ grain, as claimed, because Zimlich illustrates that the art finds fiber from fragmented brewers’ grain as being suitable for similar intended uses, including methods of making beverages comprising brewers’ yeast (see MPEP 2144.07). further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Non-alcoholic
Liebert teaches that beer is non-alcoholic (see the para. starting: “The term "food" or "food" according to the invention…”).

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.



Response to Arguments
It is asserted, that Applicant amends claim 1 to comply with the above- stated requirements. 


It is asserted, that to advance prosecution of the present application, Applicant amends claim 1 by deleting the indefinite language, in order to overcome the 112(b) rejection. 
In response, Applicant’s timely response is appreciated, and said Rejections are not re-issued herein.
 
It is asserted, that a purpose of invention disclosed in the present US application S. N. 17/121,725 is to develop a functional beverage from the group of so-called nutraceutical containing natural dietary fibre obtained from fragmented brewers' grains and essential amino acids obtained from waste yeast slurry and thereby to combine in a functional beverage essential amino acids and dietary fibre which are nutritionally valuable and health-promoting, and moreover, their properties are complementary with each other. 
In response, the terms natural, functional and valuable are indefinite, as is the phrase health-promoting, therefore they add nothing that would distinguish over the current claims. As for properties, when a composition is made obvious, the properties thereof are considered obvious because a composition and its function cannot be separated.


In response, this argument is not persuasive because fresh (indefinite) cropping yeast are not required of the claim, and waste yeast is not excluded of the claim.  However, even is a specific type of yeast was claimed, it is the examiner’s opinion that it would be found obvious for use in beer type/carbonated beverages.

It is asserted, that Liebert presents the results of vitamin B12 yield with the use of various yeast preparations. They are never live yeast cells and the prior art reference emphasizes that it is important that the yeast cells treated to break them down are free of hops, because hops have septic properties and inhibit the multiplication of lactic bacteria. Thus, the invention disclosed in Liebert differs from the present invention as disclosed in claim 1 as the invention disclosed in Liebert deals with finding the food precursor or food enriched in vitamin B12, whereas claim 1 of the present invention claims a food product i.e. non-alcoholic functional beverage enriched with amino acids. 


It is asserted, that the different purposes require different means to accomplish these purposes. Since the purpose and means of accomplish this purpose in the Applicant's invention is different than in the Liebert's invention, it is believed that a person of ordinary skill in the art would not look to the Liebert's reference in order to arrive to claim 1 of the present invention. 
In response, the MPEP is clear that a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem, therefore this argument is not persuasive.  Further, it is not necessary that the prior art suggest to achieve the same advantage or result discovered by applicant. (see MPEP 2144.IV. .

It is asserted, that there are also very important technological differences between the Applicant's and Liebert's solutions. a) Different use of yeast extracts.
In the Liebert's reference yeast (i.e. their extract) is used as the source of nutrients for bacteria. The extract is treated as the source of proteins, mineral salts, vitamins from group B, amino acids etc. - i.e. factors that stimulate the growth of lactic acid bacteria. As disclosed on page 7 of the Liebert's reference "In procedural terms, the object of the invention is achieved by a method for producing a food or a precursor thereof according to claim 1. 

Further, on the same page it is stated that "the treatment of the first nutrient medium with the above mentioned lactic acid bacteria gives a medium, in particular an acid, which contains vitamin B12. Surprisingly, by the presence of a yeast product or a combination of the described yeast products during the treatment of the first nutrient medium with lactic acid bacteria of said species, the amount and or mass concentration of vitamin B12 produced in the first nutrient medium can be increased." 
Moreover, the Liebert's reference compares the yield of vitamin B 12 from the culture where no yeast produce was used with different yeast preparations (where yeasts were subjected to different pre-treatment, ex. dry extract in a form of flakes). 
On page 5 of the Liebert's reference of treatment is given: "For the purposes of this application, "treatment" or "treating" with lactic acid bacteria or yeast means any kind of partial or complete metalolisation of nutrients originating from a nutrient medium, in particular a partial or complete fermentation by lactic acid bacteria. In addition, "treating may include any manner of contacting or contacting of microorganisms, preferably lactic acid bacteria or yeast, in particular of the in this application according to the invention provided lactic acid bacteria and brewer's yeast with a nutrient medium, be." The obtained solution (the effect of lactic fermentation) can be used as a factor, 
Next, the use of brewing yeast extract is as a source of many nutritional substances was not only used by Liebert to the production of vitamin B12, but is also 
well described in the literature for other uses - for example the yeast extract can be introduced as a nutrient to the medium for growing cap mushrooms. 
Accordingly, "autolysate" obtained from waste yeast slurry is the source of amino acids for the beverage in the Applicant's invention, but not in the Liebert's invention. 
In response, this argument is not commensurate with the claims, for a variety of reasons:
the claim does not limit the type of amino acid;
if the claim limited the type of amino acid, regardless of its source, it would chemically and physically be the same amino acid; and
the patentability of a composition is based on the composition, the ingredients therein, and any physical or chemical structure or properties the ingredients impart to the composition, not the sources of ingredients in a composition.




The beverage according to the invention has an increased content of bioavailable vitamin B12." 
In response, this argument is not persuasive as vitamin B12 nor its type are claimed.

It is asserted, that in the final product taught by Liebert (even non-alcoholic beer) there is no autolysate, and therefore the solution disclosed in Liebert cannot be considered as providing amino acids to the final product. Thus, Liebert does not disclose beverage using autolysate obtained from waste yeast slurry. There is no source of amino acids in the final beverage. Accordingly, Liebert does not teach the Applicant's beverage which uses autolysate obtained from waste yeast slurry as the source of amino acids in the non-alcoholic beverage. 
In response, the claim does not require autolysate obtained from waste yeast slurry as the source of amino acids in the non-alcoholic beverage, and even if it did, since patentability is only based on the chemical and physical content of the composition claimed, amino acids from any source would provide such a claim, and a 
As for the final product taught by Liebert (even non-alcoholic beer) comprising autolysate, Liebert discusses the use of autolysate 35 times in the reference, including in claims 1 and 10. At no point does Liebert discuss the removal of the autolysate from the composition after it is made.  Liebert discusses the use of a yeast autolysate about 13 times, is used as a yeast source, and does not discourage its use, therefore this argument is not persuasive.

It is asserted, that The Applicant's invention results in the beverage (non-alcoholic beer) rich in amino acids, whereas the solution disclosed in Liebert results in the beverage rich in vitamin B12. 
In response, Applicant may claim the specific amounts and types of amino acids in their composition, however, these nutrients are known for use as supplements, and since the source makes no patentable distinction over their presence in a composition, they would easily be properly rejected.

It is asserted, that different autolysate are used in both inventions. Applicant respectfully submits that if the product obtained by Liebert were added to the non-alcoholic beverage then the beverage rich in vitamin B12 would be obtained and not the beverage rich in amino acids which is the basis of the present invention. 
In response, the claim only requires autolysate from waste yeast slurry, which is provided in the rejection.  The claims do not further limit the autolysate or its content, 

It is again argued that in the present invention non-alcoholic beer is supplemented with amino acids from autolysate (waste product from brewery). In contrast, in Liebert seed yeast could be used as a nutrient medium for lactic acid bacteria. Further, page 3 of the Liebert's reference states "In connection with a yeast product according to the invention the term "aurolysate" means mostly liquid nutrient substrate which is obtained by dissolving the cells of baker's yeast, feed yeast (protein yeast) and or in particular brewer's yeast by cell-specific enzymes. In connection with a yeast product according to the invention the term "extract" usually a powdered, gel or paste-like product of yeast autolysate (produced by own yeast enzymes) or yeast hydrolyzate (generatedn by means of foreign enzymes) with a high content per dry weight of amino acids (eg. Up to 50%), carbohydrates (for example 20 to 30%) and vitamins (especially: B group, thiamine, riboflavin, nocotinic acid). 
Generally, a yeast extract is prepared by at least partially freeing, concentrating and optionally spray-drying a yeast autolysate or hydrolyzate from the insoluble cell constituents. Typically, a yeast extract has a dry matter content of 70 to 80% for paste consistency and 95 to 97% for powder consistency". 
In contrast, in the present invention an autolysate obtained from waste yeast slurry is used. This autolysate in the beverage is the source of amino acids, but it can also contain other substances for example hop bitter substances (resulting from the 
Liebert also discloses problems created by using yeast taken from the brewing process (page 8): "The first nutrient medium and or the yeast product can be taken from the brewing process. In particular, the first nutrient medium may be a rash or seasoning wort. Further, the yeast product may be a pure yeast, for example grown on a hopped seasoning or a harvest yeast, for example from the first nutrient medium and or the yeast product may well contain inhibitors which may be detrimental to the production of vitamin B 12 by the proposed types of lactic acid bacteria. This is probably the hop bitter substance. According to the invention, for example, by washing the yeast product one or more times with water, in particular drinking water or brewing water, the hop bittering substances can be completely or substantially completely removed from the yeast production in the process according to the invention leads to an increase in vitamin B12 production". 
And further page 12 of the Liebert's reference states, Advantageously, a precursor of the yeast product, in particular a top-fermented or bottom-fermented yeast or harvest yeast from the brewery, can be washed once or several times with water or another suitable substance. This is done, for example, by suspending the yeast cells in the water and centrifuging. After discarding the supernatant, the yeast mass thus washed can be resuspended in water and then centrifuged again. The resuspending and centrifuging steps may be repeated until a desired degree of purity is achieved, especially until the yeast is free or substantially free of hop bittering agents." 

In response, this is not evidence that the composition taught has no amino acids, therefore it is not persuasive.  Applicant continues to argue that because their method produces nutrients from alternate ingredients, that the rejection of record does not provide the same nutrients as those claimed,, however, when looking at a composition claim for patentability, the source of the ingredients in the composition makes no distinction unless the ingredients are chemically different.  For example, it must be considered if amino acid from one source has a distinct chemical make up over the same amino acid from another source.   In the case of amino acids, all types only have a single chemical/physical structure, this means that the source makes no distinction.  Applicant must provide explicit evidence that the ingredient does not exist in the composition provided in the rejection of record, and they have not done so.
The office understands that Applicant makes their product in a different manner and achieves their ingredients in a different way, however, this makes no difference when it comes to patenting a composition unless there is something chemically distinct claimed versus that taught. 
Further, there is nothing patentable about food compositions unless applicant can provide a proper showing that further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 

Applicant further submits that an object of the invention disclosed in Zimlich is also different than the object of the Applicant's invention. Paragraph 1 of the Zimlich's reference provides "The present invention is directed to a process for treating a thin stillage portion of a by-product of a process for producing alcohol, and to products of the process. The invention is also directed to a process for treating a yeast-containing portion of a by-product of beer production. More particularly, the invention relates to the production of flavoring compositions from the thin stillage -17- portion produced during alcoholic beverage distillation, and from the yeast-containing portion of a by-product of beer production ". 
The Zimlich reference teaches the extraction of aromatic substances from the stillage after distilling the alcohol. A purpose of the invention disclosed in Zimlich is not to obtain fiber or free amino acids, but to obtain additives that are flavoring agents for other food and feed applications. 
The purpose of the Zimlich invention is to develop a functional beverage from the group of so-called nutraceutical containing natural dietary fibre obtained from fragmented brewers' grains and essential amino acids obtained from waste yeast slurry and thereby to combine in a functional beverage essential amino acids and dietary fibre which are nutritionally valuable and health-promoting, and moreover, their properties are complementary with each other. 


It is asserted, that differences between the Applicant's and Zimlich's inventions can be summarized as follows: a) Different product are disclosed in the above-referenced inventions Claim 1 of the present invention relates to the dietary fiber obtained from fragmented brewers' grains, i.e. brewers spent grains which are obtained in the first steps of the process of beer production. As it is known in the art, in the first step of beer production, different types of malt are crushed (milled), to create possibility of extraction of fermentable sugars taking place during second brewing step- mashing in. A milled grains are then transferred together with brewing water into a mash tun, -18- 
where all is mixed and heated in a process called mashing in (mash conversion). The conversion process uses natural enzymes in the malt to break the malt's starch down into fermentable sugars. The mash is then pumped into the lauter tun, or mash filter where a sweet liquid (known as wort) is separated from the brewers spent grains. Wort (liquid fraction) is processed further with addition of hops and later with addition of yeasts, to achieve beer as a final product, but it is separated process. 
Brewers' spent grain is a solid, waste material from the brewing industry obtained during the first steps of beer production and therefore they do not contain any yeast extracts. In addition, in the present invention only fresh brewers grains are used, no dried brewers grains are used. The Zimlich's refers to a different product than the Applicant's beverage. In Zimlich to realize a purpose of the invention (flavoring agent) the following products are considered: * Thin stillage portion which is one of the fraction 
As it is continued in column 5 "The thin stillage portion is collected and further processed as described in further detail below. The separation of the wet distillers grains portion from the thin stillage portion is a critical step of this invention insofar as it is only the thin stillage portion which is further processed in order to obtain the desired product i. e., flavorings. 
The wet distillers' grains portion includes mostly insoluble components from the fermentation, such as residual grain components that are substantially free of starch. 
Typically, the wet distillers' grains portion comprises about 50-about 55% wt. total dietary fiber, about 25-about 28% wt. protein, about 10 about 15% wt. fat, about 5-about 10% wt. moisture and about 1-about 2% wt. ash. The wet distillers' grains portion includes the insoluble portions of the hull, the pericarp, the endosperm, the germ, oil and insoluble and soluble protein and yeast, all of which comprise the major components." "The thin stillage portion includes the water soluble components from fermentation, such as proteins, organic acids, vitamins, amino acids, glycerol, high molecular weight sugars and fatty acids and may additionally include suspended yeast 
consumption, such as food products for human consumption, such as food and beverages. 
According to the invention, the product with different flavors may be obtained, depending upon the base added and the pH of the thin stillage during the cooking." The Zimlich reference discloses a process in which the remaining grains are separated from the stillage and the liquid residue is further processed. The treatment consists in changing the pH of the liquid part in the range from 7 to 11 or 10.5 (using various alkalizing agents, i.e. potassium, calcium bases, etc.) and then thermal treatment at different temperatures and at different times. The reference continues that depending on different pH conditions, temperature and time, different taste effects can be obtained, e.g. caramel, nutty, etc. (these variants are presented in the table on page 8). As stated above the invention disclosed in Zimlich relates to different products. Liquid phase derived from alcohol production which is the source of flavors cannot be compared to brewers' spent grain disclosed in claim 1 of the present invention. * Zimlich also relates to beer related product, which is not related to the product disclosed by claim 1 of the present application. As disclosed in column 3 of the Zimlich reference "Yet another embodiment of the invention is directed to a process, and a product produced thereby, which comprises treating by-products of beer production known in the art as "spent brewers' yeast" or "brewers' cream yeast" or a combination of at least one of these by-products with at -21-least one other by-product of beer production known in the art as "starch-free grains" or "brewers dried spent grains". This process is conducted in 
As disclosed in column 9 of the Zimlich reference "the process of the invention may also be conducted with a by-product or by-products of beer production. In general the production of beer and beer type products, malted barley and, in some cases, certain adjuncts, such as rice, or cornstarch, are mixed together in a mash tub (FIG. 1). This mixture is processed until substantially all of the starch is liquefied and saccharified, e.g., using the liquefying and saccharidying enzymes found in the malted barley. The starch-free grains (also known as "brewers' grains') are filtered out and the resulting liquid containing the liquefied and saccharified starch, the wort, is mixed with hops, boiled, cooled and the inoculated with a suitable strain of yeast. 
The inoculated wort is fermented, for example at about 60°F for between about 3 to 10 days. The resulting liquid contains the beer, which is separated from the yeast fraction. 
After separation, the beer is sent for further processing (lagering). The starch-free grains, comprising about 45 to 60% by wt. moisture, are commonly dried to a moisture level of about 10% by wt., to form "brewers' dried spent grains." 
It is also further disclosed in column 9 "The yeast fraction, called "brewers' cream yeast, " is commonly dried to form "brewers' spent yeast" (or ''brewers' dried -22- 
yeast'). The brewers' cream yeast, or the brewers' dried yeast which has been resuspended in water, or a combination thereof is suitable for use as the starting material with the process of the present invention to produce the product as described herein" b) Zimlich does not teach the use of waste product as the source of fiber, and as 
As continued in column 9 "The starch-free grains, the brewers dried spent grains or a combination thereof may also be combined with the brewers' cream yeast, the brewer's dried yeast which has been resuspended with water or the combination thereof to form a suitable starting material for the process of the invention to produce the product described herein. If the brewers' dried spent grains are used, water may need to be added." 
"In addition to the above starting materials, the following may be used in my process as the starting material: a mixture of starch-free grains and brewers' cream yeast, a mixture of starch free grains and brewers' dried yeast, a mixture of brewers' dried spent grains and brewers' cream yeast, and a mixture of brewers' dried spent grains and brewers' dried yeast" 
Based on these starting materials desired flavoring product is produced in the Zimlich reference. 
Example 9 describes the treatment at different pH of a mixture of waste yeast and spent grain (dried or not); the purpose of the treatment is not to obtain fiber from spent grain but a dry solid which has a yeast flavor. Zimlich doesn't mention that brewers' spent grain contains fiber. 
Further, the Zimlich reference does not provide information concerning: 
" Obtaining fiber and free amino acids from spent grain and waste yeast slurry, respectively - the invention is about obtaining various aromatic substances in stillage under the conditions of a controlled process. 

Therefore, the Applicant's invention has nothing in common with the starting material as well as the final product (flavoring product) disclosed by Zimlich. Thus, Applicant submits that a person skilled in the art pertaining to the present invention, would not look into Zimlich to arrive to the Applicant's invention of claim 1. 
In summary, in the opinion of Applicant, the person skilled in the art would not combine inventions disclosed in Liebert and Zimlich to arrive to claim 1 for the following reasons: 
- Both Liebert and Zimlich have different purpose than the present invention 
- Liebert focuses on finding the composition rich in vitamin B12, and does not use waste yeast slurry to furnish amino-acids to the beverage and does not suggest using amino acids in the beverage - Even if Liebert mentions use of P-glucan as the source of fiber, it does not mention that any other sources of fibers are possible to use and the person skilled in the art would not be prompted to search for other source of fibers, in particular from brewer's spent grain. 
- Zimlich does not mention brewers' spent grain as the source of fiber, and the products produced by Zimlich are different than those produced according to the present application. 
Thus, Applicant believes that neither the Liebert nor Zimlich reference, standing alone or in combination, teaches or suggests the Applicant's limitations of claim 1. 
In response, the patentability of a product does not make a patentable distinction of the product itself.  Applicant has the right to further limit the ingredients claimed to further distinguish their difference, and to exclude ingredients supported, however, the 
Further, in the food art, there is specific case law that dictates that a claimed formula for making a nutritional composition that use or eliminate common ingredients, does not amount to an invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function. This is because it is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate edible compositions, and therefore such an act, the formulation or creation a food recipe, is not patentable if it does not make a scientific advancement in the field, wherein a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.

It is noted, that Applicant does not provide explicit evidence that the claimed ingredients are not presented in the rejection of record.  The majority of arguments presented are toward the composition taught is made differently, for different purposes, or that it comprised further additional ingredients.  None of this is persuasive in the case of a composition comprising any amount of the claimed four ingredients.

It is capable of estimating all factors and their interactions. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs. In this case with 5 factors with at least 6 levels each (0.1wt%, 20wt%, 40wt% 60 wt%, 80wt % and 99 wt%) a complete factorial design consisting of five factors at six levels would require of 56 =15,625 unique runs.  
The more limited the claims are, the design would have less experimental runs. In this case Applicant might consider claiming amount of the claimed ingredients, and be more specific about the types of ingredients, versus the infinite amount of values, a numerous amount of species that are encompasses by the current claims.
 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793